Title: To George Washington from Benjamin Hawkins, 10 June 1784
From: Hawkins, Benjamin
To: Washington, George



Sir,
North Carolina June the 10th 1784

I have the honour to enclose to your Excellency some acts passed the last Session of our Legislature—by which you will

see in some measure the disposition of this State to comply with the views of Congress; as well as, to grant such further powers as may render the Confederation more competent to the purposes of the Union.
The Act for levying our proportion of one million five hundred thousand dollars, exclusive of the impost, and impowering Congress to collect the same, will by no means raise so large a sum; it being only a land Tax, of six pence on every hundred acres of land, and a poll Tax of one shilling and six pence, on all white males from twenty one upwards, and on all slaves from twelve years old to fifty. it establishes the principle recommended by Congress, and I trust the good sense of this, and the other States, will soon (if they do not already) see the necessity of establishing solid a⟨mutilated⟩ effectual revenues to enable Congress to perform ⟨mutilated⟩ engagements.
The members of the Legislature could not consent to vote the full sum required, after they had ceded all the lands westward of the Apalachian Mountain; they urged, it was not necessary, since Congress were in possession of the Cession of New York Virginia and North Carolina.
The Cession of our Western lands was much debated and opposed: The house of Commons were long divided, whether to make the Tenessee, Cumberland Mountain or the Apalachian our western boundary; but finally passed the act as you see it, fifty three against forty one: There are within our Cession more than three thousand men able to bear arms.
The recommendation of Congress respecting the 5th article of the Treaty is not complied with nor is there any thing done to carry the Treaty into effect—and I suspect it will be difficult to induce us to think aright on this subject; (altho our Citizens seem well disposed) while we have ambitious, discontented spirits, whose popular existance depends on forming the passions of the common people against the refugees. the State cry of peculation and embezzlement of the public money, aided by complaints of hard times and heavy taxes, was never listened to with more avidity than the Clamours against the refugees and payment of British ⟨de⟩bts. and this too, by men, who cannot possibly be ⟨los⟩ers if all bona fide debts were wiped off with a sponge, but who most assuredly share in the disgrace of their country by such shameful unwarrantable conduct.

I have not in this State heard a single objection to the commutation or rendering ample justice to the army. early in the spring there was circulated the pamphlet said to be written by Burk of South Carolina against the instituton of the Cincinnati which gave some uneasiness to some people, who were apprehensive the institution would be productive of an aristocracy dangerous to the principles of our Governments. but a little reflection with the remembrance of the patience perseverance and sufferings of the army in defense of their just rights and liberties has worn down the suspicions in some measure; and will I hope teach them to put their trust in those, who in the worst of times stood the constant centinals over the liberties of their Country, and to suspect those only who have screened themselves in the hour of danger and now step forth to revile the virtuous welldoer and his endeavours to adopt wise and equitable measures.
The Legislation has changed the annual election from March to august, and the annual meeting will be in October. I hope they then will amend such of our acts as are imperfect and pass such others respecting the treaty as may be consonant with the wishes of those who are for wise and equitable measures. I have the honour to be with great and sincere esteem sir your Excellencyes Most obedient and most humble servant

Benjamin Hawkins

